Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-15, and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a system for monitoring a property of a sheet of material wherein the first magnetic sensor and the second magnetic sensor are aligned coaxially with the electromagnetic coil, in combination with all other limitations of claim 1. As stated on page 8 of the applicant’s arguments and [0039] of the pending application, by arranging the sensors coaxially with the magnetic field generating coil provides higher noise immunity rather than using a single magnetic flux density measurement to determine the distance to the coil.
Claims 2-8 and 10-12, definite and enabled by the specification, are allowed through a dependence on allowed claim 2. 
Regarding claims 13 and 19, the claims are allowed for similar subject matter as recited in claim 1 above. 
Claims 14, 15, 18, and 20-23, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 13 and 19.   
For clarity, in regards to the applicant’s arguments, several argument the applicant presented were not persuasive and were not understood by the examiner in view of the prior art. The applicant argues on page 7 that Typpoe teaches sensors which, “For example, by measuring the phase change of an AC signal driving the sense coils. They measure distance changes by calibrating the distance change to the inductance change. They do not measure absolute position.” 
The applicant’s arguments are not relevant to the limitations as claimed. First, the examiner cannot find any support for the applicant’s argument that Typpoe teaches measuring a phase change of an AC signal as alleged by the applicant. Second, in response to the argument that Typpoe “do not measure absolute position”, the argument is moot as the claims do not recite “an absolute position measurement”. The claims recite, “means for analyzing…to determine changes in a distance between the first and second members.” This is not an absolute position. Further, the applicant acknowledges in the arguments that Typpose measures changes but again, the examiner cannot find any support in the disclosure of Typpoe for “calibrating the distance change to the inductance change” as alleged by the examiner.  Para. [0053] teaches, 
“For the purpose of inductive measurement of the total gap thickness, a transmitting coil 42 can be provided on one product side and, on the other product side, one or more receiving coils 44 for determining the deviations in the xy direction.”
 
Likewise, [0056] repeats that transmitting coil 42 and receiving coils 44 on the other product side are provided “In order to measure the total gap thickness…”. Such disclosure would reasonably be equivalent to an absolute position measurement as the sensor measures changes in a gap position by measuring the total gap thickness. 
On page 8 the applicant states that “These receiveing coils are coils that are distributed in the xy direction, parallel to the xy plane (web plane) and not at all coaxial with the magnetic field generating first coil.” The examiner agrees with the above statement as the basis for allowance, however, the remaining arguments are do not appear to be consistent with the teachings of Typpoe. The applicant argues that “Their function is to measure the tilt of the web relative to the sensor axis. The examiner cannot find any support for this conclusion as nowhere does Typpoe teach measuring a tilt or equivalent. Para. [0053] and [0056] teaches wherein coils 42 and 44 are provided “to measure a total gap thickness”, not for measuring a tilt as alleged by the applicant. Further, the receiving coils 44 provided in the plane are for determining deviations in the xy plane. Measuring a gap thickness and measuring deviations in the xy plane would not be equivalent to measuring a tilt as alleged by the applicant. 
The applicant alleges, by citing [003] of the pending application, that “these sensors [of Typpoe] are not suitable for a web containing conductive materials for which the present invention is suitable since the magnetic field will generate eddy currents in the moving conductive material that will interfere with the generated field and affect the displacement measurement.” The examiner cannot find any basis for this argument. First, as best understood by the examiner, [003] of the pending application corresponds to an eddy current sensor. Such an eddy current sensor 48 is disclosed in Fig. 4 of Typpoe, but such arguments are not relevant to the transmitting coil 42 and receiving coils 44 as disclosed in Fig. 3. Both the pending application and the Typpoe reference disclose a transmitting coil on one side of a sheet or web and receiving coils on a second side of a sheet or web for measuring a gap thickness, or change in gap thickness. The applicant does not cite any technical features anywhere in the claims nor disclosure which would permit the transmitting coil and receiving coils of the pending application to perform measurements on a sheet comprising a metal layer while the transmitting coil and receiving coils of Typpoe, which are arranged in an equivalent configuration, would not be able to perform an equivalent measurement. 
Finally, the applicant argues that fluxgate sensors are configured to measure magnetic flux density which is a function of the distance from the magnetic field generating coils. The use of fluxgate sensors and measuring magnetic flux density would be equivalent and/or obvious variants of the transmitting and receiving coil measurements disclosed in Typpoe. While the use of a fluxgate sensor would be a matter of design choice for measuring the magnetic field, the magnetic field detected by inductive receiving coils 44 of Typpoe would inherently measure a magnetic flux density in the form of the flux measured through the area of the receiving coils 44. Further, the magnetic flux density would inherently depend on the distance of the receiving coils from the transmitting coils.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868